Knowlton, J.
Under the St. of 1887, c. 435, § 1, “ Whoever has been twice convicted of crime, sentenced, and committed to prison, in this or any other State, or once in this and once at least in any other State, for terms of not less than three years each, shall, upon conviction of a felony committed in this State after the passage of this act, be deemed to be an habitual criminal, and shall be punished by imprisonment in the state prison for twenty-five years,” etc.
The defendant contends that this statute can only be applied to cases in which the former convictions on which sentences were imposed were subsequent to the passage of the act, and that, if it included cases in which the former convictions were before, it would be unconstitutional.
The statute relates to the judgment to be rendered and the sentence to be imposed in cases arising after it goes into effect. *165Ifc is prospective and not retrospective. It deals with offenders for offences committed after its passage, but it provides that, in considering the nature of an offence and the condition into which the offender is brought by it, his previous conduct may be regarded. The meaning of the statute in this particular seems clear, and we have no doubt that it is applicable to the case before us. With this construction it is not unconstitutional as an ex post facto law. In punishing offences committed after its passage, it punishes the offenders for a criminal habit whose existence cannot be proved without showing their voluntary criminal act done after they are presumed to have had knowledge of the statute. Such -an act is a manifestation of the habit, which tends to establish and confirm it, and for which the wrongdoer may well be held responsible.
That statutes of this kind are constitutional is settled by well considered adjudications of this court. Ross’s case, 2 Pick. 165. Commonwealth v. Phillips, 11 Pick. 28. Plumbly v. Commonwealth, 2 Met. 413. Commonwealth v. Hughes, 133 Mass. 496. Commonwealth v. Marchand, ante, 8. Exceptions overruled.